DETAILED ACTION

Summary
This Office Action is in response to the Amendments to the Claims and Remarks filed July 7, 2022.
In view of the Amendments to the Claims filed July 7, 2022, the objections to claims 13 and 14 previously presented in the Office Action sent April 7, 2022 have been withdrawn.
In view of the Amendments to the Claims filed July 7, 2022, the rejections of claims 1-11, 13-24, and 27 under 35 U.S.C. 112(b) previously presented in the Office Action sent April 7, 2022 have been withdrawn.
In view of the Amendments to the Claims and Remarks filed July 7, 2022, the rejections of claims 1-11, 13-24, and 27 under 35 U.S.C. 103 previously presented in the Office Action sent April 7, 2022 have been modified.
Claims 1-11, 13-16, 21-24, and 27 are currently pending. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 recites the limitation "the conductive connector layered on the bottom surface of the at least one additional horizontal void" on line 2-4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-11 and 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuji et al. (JP 2004-193209 A included in applicant submitted IDS filed April 16, 2021) in view of Yi et al. (U.S. Pub. No. 2019/0085144 A1) and Davis et al. (U.S. Pub. No. 2020/0013940 A1).
With regard to claims 1 and 8, Fuji et al. discloses a flexible thermoelectric generator (TEG) comprising: 
a block (11, Fig. 1-2) comprising: 
vertical voids, wherein the vertical voids extend from a top surface to a bottom surface of the block (such as depicted in Fig. 2(a), vertical voids 12 extending from a top surface to a bottom surface of the cited block 11); and 
horizontal voids, wherein each horizontal void extends into the block a depth as measured from either the top surface of the foam block or the bottom surface of the foam block to a bottom of that horizontal void (such as depicted in Fig. 2(a), horizontal voids 13 each extending into the cited block 11 a vertical depth as measured from the top surface of the block and the bottom surface of the cited block 11 to a bottom of that horizontal void 13), wherein 
the horizontal voids do not extend completely from the top surface of the block to the bottom surface of the block (as depicted in Fig. 2(a), the cited horizontal voids 13 do not extend completely from the top surface of the cited block 11 to the bottom surface of the cited block 11), wherein 
each horizontal void extends a distance along the top surface or the bottom surface of the block (as depicted in Fig. 2(a), each horizontal void 13 extends a distance along the top surface and the bottom surface of the cited block 11), wherein 
at least one end of each horizontal void overlaps a vertical void, wherein each end of at least one of the horizontal voids overlaps a vertical void (as depicted in Fig. 2(a), at least one end of each horizontal void 13 overlaps a vertical void 12 and each end of at least one of the horizontal voids 13 overlaps a vertical void 12); 
TE legs (14 and 15, Fig. 1-2), wherein 
each TE leg is contained in a vertical void, wherein the TE leg has a first surface at a first end of the TE leg and a second surface at a second end of the TE leg, wherein the first end is opposite the second end of the TE leg (as depicted in Fig. 1 and 2(d), each TE leg 14/15 is contained in a vertical void 12, wherein the TE leg 14/15 has a first horizontal surface at a first top end of the TE leg and a second horizontal surface at a second bottom end of the TE leg, the first top end is opposite the second bottom end of the TE leg 14/15), wherein 
the entire TE leg except for the first surface and the second surface is in direct contact with the block (as depicted in Fig. 1-2, the entire TE leg 14/15 except for the cited top first surface and the cited bottom second surface is in direct contact with the cited block 11), wherein 
the first surface of the TE leg is level with the bottom of a horizontal void extending into the top surface of the block (as depicted in Fig. 1-2, the cited first surface of the TE leg 14/15 is level with the bottom of a horizontal void 13 extending into the top surface of the cited block 11), and wherein 
the second surface of the TE leg is level with the bottom of a horizontal void extending into the bottom surface of the block (as depicted in Fig. 1-2, the cited second surface of the TE leg 14/15 is level with the bottom of a horizontal void 13 extending into the bottom surface of the cited block 11); and -3-
conductive connectors, wherein each conductive connector is layered on the bottom of a horizontal void (as depicted in Fig. 1-2, conductive connectors 16 each layered on the bottom of a horizontal void 13), wherein 
at least one end of each conductive connector is coupled to the first surface or the second surface of at least one of the TE legs (as depicted in Fig. 1-2, at least one lateral end of each conductive connector 16 is coupled to the cited first surface or the cited second surface of at least one of the TE legs 14/15), wherein 
a thickness of each conductive connector is less than the depth of the horizontal void (as depicted in Fig. 1-2, a vertical thickness of each conductive connector 16 is less than the depth of the horizontal void 13).

Fuji et al. does not disclose wherein the block is a foam block.
However, Yi et al. discloses a thermoelectric generator (see [0006]) and teaches a block 1350 in which TE legs 1330/1340 and electrodes 1320/1320` are embedded (see Fig. 6). Yi et al. teaches the block can be made of foam which provides for a very high heat-electricity conversion efficiency using an intermediate filler material that has remarkably low thermal conductivity in addition to having high flexibility and mechanical stability, and high adhesive strength between internal components.
Thus, at the time of filing, it would have been obvious to a person having ordinary skill in the art to have selected the foam material exemplified by Yi et al. for the material of the block in the generator of Fuji et al. because the selection of a known material based on its suitability for its intended use, in the instant case a block material which embeds TE legs and electrodes in a TEG, supports a prima facie obviousness determination (see MPEP 2144.07) and because it would have provided for a very high heat-electricity conversion efficiency using an intermediate filler material that has remarkably low thermal conductivity in addition to having high flexibility and mechanical stability, and high adhesive strength between internal components.
Fuji et al., as modified above, does not disclose patterned scoring on the top surface, bottom surface, or both the top and bottom surface of the foam block. 
However, Davis et al. discloses a flexible thermoelectric generator (see Title). Davis et al. discloses relief cuts (62, Fig. 3A cited to read on the claimed “patterned scoring” as they form a pattern of extending cuts 62 and cited to read on the claimed “kirigami cut-design around the TE legs and conductive connectors” as they form a cut design around, or near, the TE legs and conductive connectors allowing for some degree of bending for increased flexibility around) to increase the potential flex of a particular portion of the flexible thermoelectric circuit assembly (see [0030]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the top surface, bottom surface, or both top and bottom surfaces of the generator of Fuji et al., as modified above, to include the relief cuts suggested by Davis et al. because it would have provided for increasing the potential flex of the thermoelectric generator. 
With regard to claim 2, independent claim 1 is obvious over Fuji et al. in view of Yi et al. and Davis et al. under 35 U.S.C. 103 as discussed above. Fuji et al. discloses further comprising:
heat spreading material blocks, wherein each heat spreading material block is placed in the horizontal void on top of the conductive connector present in the horizontal void (as depicted in Fig. 1-2, heat spreading material blocks 17 each placed in the horizontal void 13 on top of the conductive connector 16 present in the horizontal void 13), wherein 
a bottom surface of each heat spreading material block is in direct contact with at least the conductive connector present in the horizontal void and a top surface of each heat spreading material block is level with either the bottom surface of the foam block or the top surface of the foam block (as depicted in Fig. 1-2, a bottom surface of each heat spreading material block 17 is in direct contact with at least the conductive connector 16 present in the horizontal void 13 and a top surface of each heat spreading material block is level with either the bottom surface of the block 11 or the top surface of the block 11, as modified above to include the foam block material of Yi et al.).
With regard to claim 3, dependent claim 2 is obvious over Fuji et al. in view of Yi et al. Davis et al. under 35 U.S.C. 103 as discussed above. 
Fuji et al., as modified above, does not disclose further comprising a heat sink in direct contact with the top or bottom surface of the foam block.
However, Yi et al. discloses a thermoelectric generator (see [0006]) and teaches further comprising a heat sink (1310, Fig. 6 as it is structurally capable of transferring heat away from the device) in direct contact with a top surface but not the bottom surface of the block 1350 and is direct contact with the electrodes 1320 which are level with the top surface of the block 1350, wherein the heat sink 1310 forms an outer layer of the flexible TEG (see Fig. 6). Yi et al. teaches the heat sink is used to effectively conducing heat for the device (see [0255]).
Thus, at the time of filing, it would have been obvious to a person having ordinary skill in the art to have modified the TEG of Fuji et al., as modified above, to include a heat sink, as suggested by Yi et al., because it would have provided for effectively conducing heat for the TEG.  
With regard to claims 4 and 5, independent claim 1 and dependent claim 3 are obvious over Fuji et al. in view of Yi et al. and Davis et al. under 35 U.S.C. 103 as discussed above. 
Fuji et al., as modified above, does not disclose further comprising a compressive material layer in direct contact with the top or bottom surface of the foam block.
However, Yi et al. discloses a thermoelectric generator (see [0006]) and teaches further comprising a compressive material layer (1310-, Fig. 6 as it is structurally capable of some degree of compression) in direct contact with a bottom surface but not the top surface of the block 1350 and is direct contact with the electrodes 1320` which are level with the bottom surface of the block 1350, wherein the compressive material layer 1310` forms an outer layer of the flexible TEG (see Fig. 6). Yi et al. teaches the compressive material layer is used to effectively conducing heat for the device (see [0255]).
Thus, at the time of filing, it would have been obvious to a person having ordinary skill in the art to have modified the TEG of Fuji et al., as modified above, to include a compressive material layer, as suggested by Yi et al., because it would have provided for effectively conducing heat for the TEG.
With regard to claim 6, independent claim 1 is obvious over Fuji et al. in view of Yi et al. and Davis et al. under 35 U.S.C. 103 as discussed above. Fuji et al., as modified to include the foam block material of Yi et al. above, discloses wherein
at least one of the horizontal voids extends to an edge of the foam block (as depicted in annotated Fig. 1 and annotated Fig. 3 below, at least one of the horizontal voids 13 extends to an edge of the foam block 11) and wherein 

    PNG
    media_image1.png
    563
    521
    media_image1.png
    Greyscale

Annotated Fig. 3

    PNG
    media_image2.png
    354
    499
    media_image2.png
    Greyscale

Annotated Fig. 1
the conductive connector layered on the bottom surface of the at least one horizontal void extends from a single TE leg to a distance past the edge of the foam block (as depicted in annotated Fig. 3 and annotated Fig. 1 above, the conductive connector 16 layered on the bottom surface of the at least one horizontal void extends from a single TE leg to a distance past the cited edge of the foam block 11) and 
is configured to couple to a power source (the cited conductive connector 16 is cited to read on the claimed “is configured to couple to a power source” because it is structurally capable of being coupled to a power source as it is exposed from and extends past an edge of the foam block 11).
With regard to claim 7, dependent claim 6 is obvious over Fuji et al. in view of Yi et al. and Davis et al. under 35 U.S.C. 103 as discussed above. Fuji et al., as modified to include the foam block material of Yi et al. above, discloses wherein
at least one additional horizontal voids extends to the edge of the foam block (as depicted in annotated Fig. 1 and annotated Fig. 3 above, at least one additional horizontal void 13 extends to the cited edge of the foam block 11) and wherein 
the conductive connector layered on the bottom surface of the at least one additional horizontal void extends from a single TE leg to a distance past the edge of the foam block (as depicted in annotated Fig. 3 and annotated Fig. 1 above, the conductive connector 16 layered on the bottom surface of the at least one horizontal void extends from a single TE leg to a distance past the cited edge of the foam block 11) and 
is configured to couple to the power source (the cited conductive connector 16 is cited to read on the claimed “is configured to couple to the power source” because it is structurally capable of being coupled to the power source as it is exposed from and extends past an edge of the foam block 11).
With regard to claim 9, independent claim 1 is obvious over Fuji et al. in view of Yi et al. and Davis et al. under 35 U.S.C. 103 as discussed above. Yi et al. discloses wherein
the foam block comprises a polymer (see [0018]).
With regard to claim 10, independent claim 1 is obvious over Fuji et al. in view of Yi et al. and Davis et al. under 35 U.S.C. 103 as discussed above. Fuji et al. discloses wherein
the conductive connectors comprise a conductive film (see Fig. 1-2 and see [0018] teaching cited conductive connectors 16 as molybdenum, which is an electrically conductive material).
With regard to claim 11, independent claim 1 is obvious over Fuji et al. in view of Yi et al. and Davis et al. under 35 U.S.C. 103 as discussed above. Fuji et al. discloses wherein
at least one of the TE legs is an N-type of a P-type leg (14/15, Fig. 1-2).
With regard to claim 13, independent claim 1 is obvious over Fuji et al. in view of Yi et al. and Davis et al. under 35 U.S.C. 103 as discussed above. Fuji et al. discloses wherein
the heat spreading material block comprises a metal (see [0018] teaching cited heat spreading material blocks 17 as aluminum).
With regard to claim 14, dependent claim 3 is obvious over Fuji et al. in view of Yi et al. and Davis et al. under 35 U.S.C. 103 as discussed above. Yi et al. discloses wherein
the heat sink comprises a highly conductive polymer film (see [0255] teaching “high thermal conductivity” materials such as polyimide which is cited to read on the claimed “highly conductive polymer film” as it has a high thermal conductivity).
With regard to claim 15, dependent claim 4 is obvious over Fuji et al. in view of Yi et al. and Davis et al. under 35 U.S.C. 103 as discussed above. Yi et al. discloses wherein
the compressive material layer comprises a polymer (see [0255]).
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuji et al. (JP 2004-193209 A included in applicant submitted IDS filed April 16, 2021) in view of Yi et al. (U.S. Pub. No. 2019/0085144 A1) and Davis et al. (U.S. Pub. No. 2020/0013940 A1), and in further view of Ren et al. (U.S. Pub. No. 2018/0076372 A1).
With regard to claim 16, independent claim 1 is obvious over Fuji et al. in view of Yi et al. and Davis et al. under 35 U.S.C. 103 as discussed above. 
While Fuji et al. teaches all of the conductive connectors 16 are molybdenum, a metal, based (see [0008]) and the TE legs are semiconductors such as Bi2Te3 (see [0004]), which would imply a total resistance across all the conductive connectors and contact resistance between the conductive connectors and the TE legs is less than a total resistance of the TE legs, Fuji et al. does not explicitly teach wherein a total resistance across all the conductive connectors and contact resistance between the conductive connectors and the TE legs is less than a total resistance of the TE legs.
However, Ren et al. discloses a thermoelectric generator (see [0033]) and teaches the resistance in the TE device is a result effective variable directly affecting the figure of merit ZT (see [0037]).
Thus, at the time of filing, it would have been obvious to a person having ordinary skill in the art to have optimized the resistance across the conductive connectors, the contact resistance between the conductive connectors and the TE legs, and a total resistance of the TE legs in the device of Fuji et al., as modified above, and arrive at the claimed range for resistance across all the conductive connectors and contact resistance between the conductive connectors and the TE legs being less than a total resistance of the TE legs through routine experimentation (see MPEP 2144.05); especially since it would have led to optimizing the figure of merit ZT of the device.
Claim(s) 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuji et al. (JP 2004-193209 A included in applicant submitted IDS filed April 16, 2021) in view of Yi et al. (U.S. Pub. No. 2019/0085144 A1).
With regard to claim 21, Fuji et al. discloses a method of manufacturing a flexible TEG device, the method comprising: 
forming vertical voids in a block, wherein the vertical voids extend from a top surface to a bottom surface of the block (such as depicted in Fig. 2(a), forming vertical voids 12 extending from a top surface to a bottom surface of a block 11); 
forming horizontal voids in the block, wherein each horizontal void extends into the block a depth as measured from either the top surface of the block or the bottom surface of the block to a bottom of that horizontal void (such as depicted in Fig. 2(a), forming horizontal voids 13 each extending into the cited block 11 a vertical depth as measured from the top surface of the block and the bottom surface of the cited block 11 to a bottom of that horizontal void), wherein 
the horizontal voids do not extend completely from the top surface of the block to the bottom surface of the block (as depicted in Fig. 2(a), the cited horizontal voids 13 do not extend completely from the top surface of the cited block 11 to the bottom surface of the cited block 11) wherein 
each horizontal void extends a distance along the top surface or the bottom surface of the block (as depicted in Fig. 2(a), each horizontal void 13 extends a distance along the top surface and the bottom surface of the cited block 11), wherein 
at least one end of each horizontal void overlaps a vertical void, wherein each end of at least one of the horizontal voids overlaps a vertical void (as depicted in Fig. 2(a), at least one end of each horizontal void 13 overlaps a vertical void 12 and each end of at least one of the horizontal voids 13 overlaps a vertical void 12); 
inserting a plurality TE legs into a plurality of the vertical voids, wherein a single TE leg is inserted per vertical void (as depicted in Fig. 1-2, inserting a plurality TE legs 14 and 15 into a plurality of the vertical voids 12, a single TE leg 14/15 inserted per vertical void 12), wherein 
each TE leg has a first surface at a first end of the TE leg and a second surface at a second end of the TE leg, wherein the first end is opposite the second end of the TE leg (as depicted in Fig. 1 and 2(d), the TE leg 14/15 has a first horizontal surface at a first top end of the TE leg and a second horizontal surface at a second bottom end of the TE leg, the first top end is opposite the second bottom end of the TE leg 14/15), wherein 
the entire TE leg except for the first surface and the second surface is in direct contact with the foam block (as depicted in Fig. 1-2, the entire TE leg 14/15 except for the cited top first surface and the cited bottom second surface is in direct contact with the cited block 11), wherein 
the first surface of the TE leg is level with the bottom of a horizontal void extending into the top surface of the block (as depicted in Fig. 1-2, the cited first surface of the TE leg 14/15 is level with the bottom of a horizontal void 13 extending into the top surface of the cited block 11), and wherein 
the second surface of the TE leg is level with the bottom of a horizontal void extending into the bottom surface of the block (as depicted in Fig. 1-2, the cited second surface of the TE leg 14/15 is level with the bottom of a horizontal void 13 extending into the bottom surface of the cited block 11); and -8-
connecting pairs of TE legs in the plurality of TE legs with conductive connectors, wherein each conductive connector is layered on the bottom of a horizontal void (as depicted in Fig. 1-2, connecting pairs of TE legs 14/15 with conductive connectors 16, each layered on the bottom of a horizontal void 13), wherein 
one end of each conductive connector is coupled to a first surface or a second surface of a TE leg (as depicted in Fig. 1-2, one lateral end of each conductive connector 16 is coupled to the cited first surface or the cited second surface of at least one of the TE legs 14/15) and wherein 
another end of each conductive connector is coupled to a first surface or a second surface of a different TE leg in the plurality of TE legs (as depicted in Fig. 1-2, another lateral end of each conductive connector 16 is coupled to the cited first surface or the cited second surface of a different TE leg 14/15), wherein 
a thickness of each conductive connector is less than the depth of the horizontal void (as depicted in Fig. 1-2, a vertical thickness of each conductive connector 16 is less than the depth of the horizontal void 13).

Fuji et al. does not disclose wherein the block is a foam block.
However, Yi et al. discloses a thermoelectric generator (see [0006]) and teaches a block 1350 in which TE legs 1330/1340 and electrodes 1320/1320` are embedded (see Fig. 6). Yi et al. teaches the block can be made of foam which provides for a very high heat-electricity conversion efficiency using an intermediate filler material that has remarkably low thermal conductivity in addition to having high flexibility and mechanical stability, and high adhesive strength between internal components.
Thus, at the time of filing, it would have been obvious to a person having ordinary skill in the art to have selected the foam material exemplified by Yi et al. for the material of the block in the method of Fuji et al. because the selection of a known material based on its suitability for its intended use, in the instant case a block material which embeds TE legs and electrodes in a TEG, supports a prima facie obviousness determination (see MPEP 2144.07) and because it would have provided for a very high heat-electricity conversion efficiency using an intermediate filler material that has remarkably low thermal conductivity in addition to having high flexibility and mechanical stability, and high adhesive strength between internal components.
With regard to claim 22, independent claim 21 is obvious over Fuji et al. in view of Yi et al. under 35 U.S.C. 103 as discussed above. Fuji et al. discloses further comprising:
coupling a heat spreading material block to the foam block, wherein each heat spreading material block is placed in the horizontal void on top of the conductive connector present in the horizontal void (as depicted in Fig. 1-2, heat spreading material blocks 17 each placed in the horizontal void 13 on top of the conductive connector 16 present in the horizontal void 13), wherein 
a bottom surface of each heat spreading material block is in direct contact with at least the conductive connector present in the horizontal void and a top surface of each heat spreading material block is level with either the bottom surface of the foam block or the top surface of the foam block (as depicted in Fig. 1-2, a bottom surface of each heat spreading material block 17 is in direct contact with at least the conductive connector 16 present in the horizontal void 13 and a top surface of each heat spreading material block is level with either the bottom surface of the block 11 or the top surface of the block 11, as modified above to include the foam block material of Yi et al.).
With regard to claim 23, dependent claim 22 is obvious over Fuji et al. in view of Yi et al. under 35 U.S.C. 103 as discussed above. 
Fuji et al., as modified above, does not disclose further comprising coupling a heat sink in direct contact with the top or bottom surface of the foam block.
However, Yi et al. discloses a thermoelectric generator (see [0006]) and teaches further comprising a heat sink (1310, Fig. 6 as it is structurally capable of transferring heat away from the device) in direct contact with a top surface but not the bottom surface of the block 1350 and is direct contact with the electrodes 1320 which are level with the top surface of the block 1350, wherein the heat sink 1310 forms an outer layer of the flexible TEG (see Fig. 6). Yi et al. teaches the heat sink is used to effectively conducing heat for the device (see [0255]).
Thus, at the time of filing, it would have been obvious to a person having ordinary skill in the art to have modified the TEG of Fuji et al., as modified above, to include coupling a heat sink, as suggested by Yi et al., because it would have provided for effectively conducing heat for the TEG.  
With regard to claim 24, dependent claim 23 is obvious over Fuji et al. in view of Yi et al. under 35 U.S.C. 103 as discussed above. 
Fuji et al., as modified above, does not disclose further comprising coupling a compressive material layer in direct contact with the top or bottom surface of the foam block.
However, Yi et al. discloses a thermoelectric generator (see [0006]) and teaches further comprising a compressive material layer (1310-, Fig. 6 as it is structurally capable of some degree of compression) in direct contact with a bottom surface but not the top surface of the block 1350 and is direct contact with the electrodes 1320` which are level with the bottom surface of the block 1350, wherein the compressive material layer 1310` forms an outer layer of the flexible TEG (see Fig. 6). Yi et al. teaches the compressive material layer is used to effectively conducing heat for the device (see [0255]).
Thus, at the time of filing, it would have been obvious to a person having ordinary skill in the art to have modified the TEG of Fuji et al., as modified above, to include coupling a compressive material layer, as suggested by Yi et al., because it would have provided for effectively conducing heat for the TEG.
Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fuji et al. (JP 2004-193209 A included in applicant submitted IDS filed April 16, 2021) in view of Yi et al. (U.S. Pub. No. 2019/0085144 A1), and in further view of Davis et al. (U.S. Pub. No. 2020/0013940 A1).
With regard to claim 27, independent claim 21 is obvious over Fuji et al. in view of Yi et al. under 35 U.S.C. 103 as discussed above. 
Fuji et al., as modified above, does not disclose etching or cutting a pattern on the top surface, bottom surface, or both the top and bottom surface of the foam block. 
However, Davis et al. discloses a flexible thermoelectric generator (see Title). Davis et al. discloses relief cuts (62, Fig. 3A formed in a pattern) to increase the potential flex of a particular portion of the flexible thermoelectric circuit assembly (see [0030]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the top surface, bottom surface, or both top and bottom surfaces of the generator of Fuji et al., as modified above, to include the relief cuts suggested by Davis et al. because it would have provided for increasing the potential flex of the thermoelectric generator.

Response to Arguments
Applicant's arguments filed July 7, 2022 have been fully considered but they are not persuasive.
Applicant argues in the response that Yi et al. does not teach a foam block because Yi et al. exemplifies a process of filling voids. However, this augment is not persuasive. Regardless of process step exemplified in Yi et al., the final product is a block of foam and Yi et al. is not cited to teach a process of filling. 
Applicant argues that Fuji et al. teaches away from use of a block altogether by filling voids with a foam composition. However, this argument is not persuasive. Fuji already teaches “use of a block”. Fuji is not cited to teach and does not teach “filling voids with foam composition”. 
Applicant argues that Yi does not teach a heat sink/compressive material layer in direct contact with the foam block and in direct contact with heat spreading material blocks because Yi teaches direct contact with electrodes. However, the combination of the heat sink/compressive material layer of Yi into the generator of Fuji et al. is cited to teach the limitation as Fuji et al. teaches heat spreading material blocks on the outer surface of the electrode/conductive connectors. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN Q DAM/Primary Examiner, Art Unit 1721                                                                                                                                                                                                        October 31, 2022